         Case
          Case1:21-cv-00172-SAG
               1:21-cv-00172-SAG Document
                                  Document2-3
                                           4 Filed
                                              Filed01/21/21
                                                    01/20/21 Page
                                                              Page11ofof11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

PANDORA JEWELRY, LLC
                                                  Case No. 1:21-cv-00172-SAG
               Plaintiff,

       v.

JOHN DOES 1-10

               Defendants.




                                     XXXXXXXX ORDER
                                    [PROPOSED]

       This matter comes before the Court upon the Motion of Plaintiff PANDORA JEWELRY, LLC

(“PANDORA” or “Plaintiff”) (ECF No. 2) for entry of an order granting it leave to serve a third-

party subpoena prior to a Rule 26(f) conference. For good cause shown, the Motion is GRANTED

and it is hereby ORDERED that Plaintiff may serve a subpoena on online retailer Woot LLC.

SO ORDERED this 21st day of January, 2021

                                                                  /s/
                                                   ___________________________________
                                                   Stephanie A. Gallagher
                                                   United States District Judge
